Case 1:18-cr-00204-NGG-VMS Document 470 Filed 03/26/19 Page 1 of 1 PageID #: 4971

  HAFETZ & NECHELES LLP
  ATTORNEYS AT LAW




  10 East 40th Street, 48th Floor
  NEW YORK, N.Y. 10016
  TELEPHONE: (2 I 2) 997-7400
  TELECOPIER. (2 I 2) 997-7646



                                                      March 26, 2019

  VIA ECF
  Honorable Nicholas G. Garaufis
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:     United States v. Raniere, et al., 18-cr-204 (NGG) (VMS)

  Dear Judge Garaufis:

         I write on behalf of my client Clare Bronfman to respectfully request that the Court
  postpone the evidentiary hearing regarding the documents seized from Ms. Bronfman’s storage
  unit, which was scheduled last night for tomorrow afternoon, March 27, until a date next week
  convenient for the Court. In light of the Curcio hearing the Court has already scheduled for
  tomorrow afternoon, counsel for Ms. Bronfman requests the brief adjournment of the evidentiary
  hearing in order to allow time to focus today and tomorrow on conferring with Ms. Bronfman
  regarding the Curcio issues that will be addressed at the conference tomorrow, and to allow
  additional time to prepare for an evidentiary hearing on the storage unit documents at which Ms.
  Bronfman may testify.

          In addition, after conferring with AUSAs Penza and Hajjar today, both parties believe
  that there may be an opportunity to narrow the issues or the scope of the documents to be
  addressed at the hearing through further discussions. Accordingly, the government joins in
  defendant’s request to adjourn the evidentiary hearing until next week.

                                                      Respectfully submitted,

                                                               /s/

                                                      Kathleen E. Cassidy




  cc:    AUSAs Moira Kim Penza, Tanya Hajjar, Mark Lesko (via ECF)
         All defense counsel (via ECF)
